Head, Presiding Justice.
The plaintiff in error in the present case is the same as the plaintiff in error in Howard v. Housing *648Authority of the City of College Park, 220 Ga. 640 (140 SE2d 880). Reference may be made to the statement of facts in that case for the sequence of pleadings and orders in the cases made by the two condemnation petitions filed by the Housing Authority of the City of College Park against the plaintiff in error. The order excepted to in the present case was entered in the case made by the second petition for condemnation, filed on February 6, 1964. This order, dated April 28, 1964, held that the condemnor’s dismissal of the first case was effective to terminate all litigation in that case, and that all orders entered in the second case (the case under review in the present bill of exceptions) are modified accordingly.
It was necessary for a decision in Howard v. Housing Authority of the City of College Park, supra, that the question be decided as to whether the dismissal by the Housing Authority of the first petition for condemnation was effective to terminate all litigation in that case. Since this question was decided adversely to the contentions of the plaintiff in error, the rulings made in that case would require an affirmance in the present case. However, the order excepted to in the present case was not a final judgment in the case now under review, nor would it have been a final judgment if rendered as claimed by the plaintiff in error, and the proper judgment in the present case is one of dismissal rather than one of affirmance.

Writ of error dismissed.


All the Justices concur.